OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS JS^PQsf.
              OFFICIAL BUSINESS,... •««'-•»*•*•** <&                      ^
              STATE OF TEXA:
              PENALTY FOR/%x                                   0 2 1M           & WU)*£M
 4/29/2015 PWVATE USE j|/
                                          to
                                                               0004279596     APR30 2015
                                                               MAILED FROM ZIP CODE 78701
 WILLIAMS, TONY LEE            Tr.'Gt NqTlT52063^A                             WR-83,031-01
 The Court has dismissed your amplication'for. writjbf habeas corpus without written
 order; the sentence has been dischargfed^ee Ex parte Harrington, 310
 S.W.3d452 (Tex. Crim

                                                                         Abel Acosta, Clerk

                               TONY




N3B   77002